DETAILED ACTION
Amendment submitted February 22, 2021 has been considered by examiner. Claims 1-19 and 21 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frigon et al (US Patent Application Publication 2014/0358910) in view of Ben-Tzur (US Patent Application Publication 2017/0060891) further in view of Borton et al (US Patent Application Publication 2011/0307461) and further in view of Ahuja et al (US Patent Application Publication 2013/0246334).


	Claim 1: Frigon discloses a method comprising:
receiving a request for context-sensitive search results, the request comprising context information from a source of the request [0033, 0037]. [See at least a search with “contextual parameters.”]

However, Frigon alone does not explicitly disclose formulating a query using the context information, wherein the query is configured in a standardized format with appropriate parameters from a plurality of available parameters associated with context, wherein items of the context information are placed in the appropriate parameters to identify a specific set of appropriate file types to search.
	But Ben-Tzur [0050] discloses creating a query with multiple parameters including file types, “Two parameters of the query wrapper 136 are shown in FIG. 1, and include a query object 136-1 and a file type 136-2.”
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Ben-Tzur. One would have been motivated to do so on order to retrieve appropriate search results.

Frigon as modified further discloses:
sending the query in the standardized format to one or more search applications to search appropriate file types [0033-0034]. [“If a user selects the application installation control 220, a contextual application installer finds the appropriate application (as identified by an application identifier provided in the contextual parameters associated with the search result)…” Also, see Bet-Tzur [0050].]
receiving context-sensitive results from the one or more search applications, the context-sensitive results being of the specific set of appropriate file types [0037]. [“contextual information may include a unique application identifier, a search result descriptor providing a schema describing the data reference by the search result (e.g., identifying the data as an audio file of MPEG4 format…” Also, see Bet-Tzur [0050].]
aggregating the context-sensitive results [0039-0040].
ranking the context-sensitive results [0039-0040]. [See ranking and grouping of search results and presenting them to a user.]
grouping the context-sensitive results [0039-0040].
selecting at least one of the context-sensitive results after aggregating, ranking and grouping the context-sensitive results [0039-0040].
providing at least one of the context-sensitive results to a source of the request [0039-0040, 0052].

	Frigon alone also does not explicitly disclose the rest of the features. 
	However, Borton discloses:
	wherein the context information comprises a name of an application in which a user is working in [0025]. [“Each of the application programs 106 has a corresponding one of the search contexts 118.” Also, see search context 118 corresponding to the determined application program 106…”]
	including the name of the application in which the user is working in [0025]. [“search context 118 corresponding to the determined application program 106…” Also, while a determined application information is clearly included in determining a search context, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Briton to include the name of the application as claimed in order to provide a more exact contextual information for a search.]
	including a parameter of the application in which the user is working in. to identify a scoped specific set of appropriate file types to search and a scoped set of sources from all available sources, wherein the scoped set of sources have the specific set of appropriate file types to search including file types that are able to be consumed via the application in which the user is working in [0033]. [See at least including images, video, etc in the search results. Those results “are able to be consumed” by user application.]

As to determine a scoped set of sources from all available sources in which to search, see at least Ahuja [0173].
Specifically, Ahuja [0173] discloses “having a particular file type on selected content repositories”. Then, particular file types are searched from particular content repositories.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Borton and Ahuja. One would have been motivated to do so on order to retrieve appropriate search results from previously identified repositories.
Claim 11: Frigon discloses a system comprising: a processing system; one or more computer-readable storage media; and instructions stored on the one or more computer-readable storage media that, when executed, direct the processing system to at least: 
receive a request for context-sensitive search results, the request comprising context information from a source of the request [0033, 0037]. [See at least a search with “contextual parameters.”]

However, Frigon alone does not explicitly disclose formulating a query in a standardized format with appropriate parameters from a plurality of available parameters associated with context, wherein items of the context information are placed in the appropriate parameters to identify a specific set of appropriate file types to search.
But Ben-Tzur [0050] discloses creating a query with multiple parameters including file types, “Two parameters of the query wrapper 136 are shown in FIG. 1, and include a query object 136-1 and a file type 136-2.”
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Ben-Tzur. One would have been motivated to do so on order to retrieve appropriate search results.

	Frigon as modified further discloses:
send the query in the standardized format to one or more search applications to search the scoped set of sources having the specific set of appropriate file types [0033-0034]. [“If a user selects the application installation control 220, a contextual application installer finds the appropriate application (as identified by an application identifier provided in the contextual parameters associated with the search result)…” Also see Bet-Tzur [0050].]
receive context-sensitive results from the one or more search applications, the context-sensitive results being of the specific set of appropriate file types [0037]. [“contextual information may include a unique application identifier, a search result descriptor providing a schema describing the data reference by the search result (e.g., identifying the data as an audio file of MPEG4 format…” Also, see Bet-Tzur [0050].]
aggregate the context-sensitive results [0039-0040].
rank the context-sensitive results [0039-0040]. [See ranking and grouping of search results and presenting them to a user.]
group the context-sensitive results by performing a clustering process according to semantic similarity in order to group the context-sensitive results into groups [0036, 0058].
select at least one of the context-sensitive results [0039-0040].
provide at least one of the context-sensitive results to a source of the request [0039-0040, 0052].

Frigon alone also does not explicitly disclose the rest of the features. 
	However, Borton discloses:
	wherein the context information comprises a name of an application in which a user is working in [0025]. [“Each of the application programs 106 has a corresponding one of the search contexts 118.” Also, see search context 118 corresponding to the determined application program 106…”]
	including the name of the application in which the user is working in [0025]. [“search context 118 corresponding to the determined application program 106…” Also, while a determined application information is clearly included in determining a search context, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Briton to include the name of the application as claimed in order to provide a more exact contextual information for a search.]
	including a parameter of the application in which the user is working in. to identify a scoped specific set of appropriate file types to search and a scoped set of sources from all available sources, wherein the scoped set of sources have the specific set of appropriate file types to search including file types that are able to be consumed via the application in which the user is working in [0033]. [See at least including images, video, etc in the search results. Those results “are able to be consumed” by user application.]

As to determine a scoped set of sources from all available sources in which to search, see at least Ahuja [0173].
Specifically, Ahuja [0173] discloses “having a particular file type on selected content repositories”. Then, particular file types are searched from particular content repositories.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Borton and Ahuja. One would have been motivated to do so on order to retrieve appropriate search results from previously identified repositories.
Claims 2 and 14: Frigon as modified discloses the method and the system of Claims 1 and 11 above, and Frigon further discloses wherein the plurality of available parameters associated with context comprise parameters from the group consisting of: an IP location, what is selected in a canvas, the application the user is working in. state of a document, complexity of the document, objects on the canvas, user organization, command history, topic history, and document history [0037]. [Also, see Bet-Tzur [0050] and Borton [0025].]
Claim 4: Frigon as modified discloses the method of Claim 1 above, and Frigon further discloses wherein the name of the application is a presentation application, wherein the context-sensitive results from the one or more search applications are images [0034, 0037]. [Also see Borton [0025].]
Claim 5: Frigon as modified discloses the method of Claim 1 above, and Frigon further discloses wherein the one or more search applications comprises an enterprise search system [0017, 0100].
	Claim 6: Frigon as modified discloses the method of Claim 1 above, and Frigon further discloses wherein the one or more search applications comprises a search engine [0017, 0029].
Claim 8: Frigon as modified discloses the method of Claim 1 above, and Frigon further discloses wherein the grouping of the results comprises: performing a clustering process according to semantic similarity in order to group the context-sensitive results into groups [0036, 0058].
	Claim 9: Frigon as modified discloses the method of Claim 8 above, and Frigon further discloses wherein at least one result from each group is provided to the source of the request as the at least one context-sensitive result [0036, 0058, 0094].
	Claim 10: Frigon as modified discloses the method of Claim 8 above, and Frigon further discloses wherein the at least one context-sensitive result provided to the source of the request is selected from a group considered most relevant [0036, 0058, 0094-0095].
Claim 12: Frigon as modified discloses the system of Claim 11 above, and Frigon further discloses wherein at least one result from each group is provided to the source of the request as the at least one context-sensitive result [0036, 0058, 0094].
Claim 13: Frigon as modified discloses the system of Claim 11 above, and Frigon further discloses wherein the at least one context-sensitive result provided to the source of the request is selected from a group considered most relevant [0036, 0058, 0094-0095].
Claim 15: Frigon discloses one or more computer-readable storage media having instructions stored thereon that, when executed, direct a processing system to at least:
	in response to receiving a request comprising context information, formulate a query using the context information, wherein the query is configured in a standardized format [0033-0034, 0037]. [See at least a search with “contextual parameters.”]

	However, Frigon does not explicitly disclose formulate a query in a standardized format with appropriate parameters from a plurality of available parameters associated with context, wherein items of the context information are placed in the appropriate parameters to identify a specific set of appropriate file types to search and a scoped set of sources from all available sources, wherein the scoped set of sources have the specific set of appropriate file types to search 
But Ben-Tzur [0050] discloses creating a query with multiple parameters including file types, “Two parameters of the query wrapper 136 are shown in FIG. 1, and include a query object 136-1 and a file type 136-2.”
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Ben-Tzur. One would have been motivated to do so on order to retrieve appropriate search results.

	Frigon as modified further discloses:
wherein the plurality of available parameters associated with context comprise a parameter parameters from the group consisting of: an IP location, what is selected in a canvas, application, state of a document, objects on the canvas, user organization, command history, topic history, and document history [0037]. [Also, see Bet-Tzur [0050].]

Frigon alone also does not explicitly disclose the rest of the features. 
	However, Borton discloses:
including a name of an application in which a user is working in [0025]. [“search context 118 corresponding to the determined application program 106…” Also, while a determined application information is clearly included in determining a search context, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Briton to include the name of the application as claimed in order to provide a more exact contextual information for a search.]

As to determine a scoped set of sources from all available sources in which to search, see at least Ahuja [0173].
Specifically, Ahuja [0173] discloses “having a particular file type on selected content repositories”. Then, particular file types are searched from particular content repositories.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Borton and Ahuja. One would have been motivated to do so on order to retrieve appropriate search results from previously identified repositories.
Claim 16: Frigon as modified discloses the media of Claim 15 above, and Frigon further discloses:
send the query in the standardized format to one or more search applications to search the scoped set of sources having the specific set of appropriate file types [0033-0034]. [“If a user selects the application installation control 220, a contextual application installer finds the appropriate application (as identified by an application identifier provided in the contextual parameters associated with the search result)…” Also, see Bet-Tzur [0050].]
receive context-sensitive results from the one or more search applications, the context-sensitive results being of the specific set of appropriate file types [0037]. [“contextual information may include a unique application identifier, a search result descriptor providing a schema describing the data reference by the search result (e.g., identifying the data as an audio file of MPEG4 format…”]
identify one or more context-sensitive results to provide to a source of the request [0036, 0058, 0094].
provide the one or more context-sensitive results to the source of the request [0036, 0058, 0094].
Claim 17: Frigon as modified discloses the media of Claim 16 above, and Frigon further discloses wherein the instructions to identify the one or more context-sensitive results, direct the processing system to: 
aggregate the context-sensitive results [0039-0040].
rank the context-sensitive results [0039-0040]. [See ranking and grouping of search results and presenting them to a user.]
group the context-sensitive results [0036, 0058].
select at least one of the context-sensitive results [0039-0040].
Claim 18: Frigon as modified discloses the media of Claim 16 above, and Frigon further discloses wherein the instructions to group the context-sensitive results, direct the processing system to: perform a clustering process according to semantic similarity in order to group the context-sensitive results into groups [0036, 0058].
Claim 19: Frigon as modified discloses the media of Claim 18 above, and Frigon further discloses wherein at least one result from each group is provided to the source of the request as the one or more context-sensitive result [0036, 0058, 0094-0095].
Claim 21: Frigon as modified discloses the media of Claim 1 above, and at least Ahuja further discloses wherein the available sources comprise an enterprise resource and the Internet, wherein the determined scoped set of sources is the enterprise resource [0173].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frigon et al (US Patent Application Publication 2014/0358910) in view of Ben-Tzur (US Patent Application Publication 2017/0060891) further in view of Borton et al (US Patent Application Publication 2011/0307461) further in view of Ahuja et al (US Patent Application Publication 2013/0246334) and further in view of Platt et al (US Patent Application Publication 2013/0268531).

Claim 3: Frigon discloses the method of Claim 2 above, but Frigon alone does not explicitly disclose wherein the name of the application is a spreadsheet application, wherein the context-sensitive results from the one or more search applications are spreadsheet files and data tables.
However, Platt [0029] discloses providing search results “relevant to that data (such as an updated version of the spreadsheet) and/or present the results in the context of what is already opened.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Platt. One would have been motivated to do so on order to provide search results based on the type of data a user is working with.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frigon et al (US Patent Application Publication 2014/0358910) in view of Ben-Tzur (US Patent Application Publication 2017/0060891) further in view of  Borton et al (US Patent Application Publication 2011/0307461) further in view of Ahuja et al (US Patent Application Publication 2013/0246334) and further in view of Livaditis (US Patent Application Publication 2007/0112738).

Claim 7: Frigon discloses the method of Claim 1 above, and Frigon further discloses:
	formulating at least one additional query using the context information, the at least one additional query not being in the standardized format with the appropriate parameters from the plurality of available parameters associated with context [0033-0034, 0037]. [See at least a search with “contextual parameters.” Also, see Bet-Tzur [0050].]
sending the at least one additional query to the one or more search applications [0033, 0037]. [See at least a search with “contextual parameters.”]

Frigon [0033-0034, 0037] discloses receiving contextualized result, but Frigon alone does not explicitly disclose where the results including content that are not of the appropriate file types.
However, Livaditis [0037] discloses receiving unwanted file types in search results.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frigon with Livaditis. One would have been motivated to do so on order to provide all search results for a user.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding et al (US Patent 8,027,976)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/            Primary Examiner, Art Unit 2163